127 F.3d 1095
Kenneth Edmunsonv.Donald Savko, Pittsburgh Police Officer (I.D. #3540),Bickerstaff, Pittsburgh Police Officer (I.D. #3154), Hanlon,Detention Officer, Public Safety Building, Public SafetyBldg., Detention Officer John Doe, Previously Identified asHorner, D. Hoerner, Bernie Donlansky, as then Manager ofLazarus Department Store, City of Pittsburgh, Chief ofPolice, City of Pittsburgh, Administrative and InvestigativeCapacities
NO. 97-3125
United States Court of Appeals,Third Circuit.
Aug 26, 1997

Appeal From:  W.D.Pa. ,No.96cv00123 ,
Diamond, J.


1
Affirmed.